On appeal,

Chancellor DeSaussussure


delivered the opinion of the Court.

The court is satisfied with the decree of the Circuit Judge. There appears at first sight to be some complexity or difficulty in the case. But pn a careful inspection of the deed and of the *5will the doubts vanish, and we do not see that any other con» struction could be put on them than that which has been done.
It is therefore ordered and adjudged that the decree of the circuit court be affirmed.
Gaillard, Waties and James, Chancellors, concurred.